                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: TIMOTHY VINCENT ROTHWELL                      : CHAPTER 13
           Debtor(s)                                 :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
               vs.                                   :
                                                     :
         TIMOTHY VINCENT ROTHWELL                    :
             Respondent(s)                           : CASE NO. 5-21-bk-00111


                       TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 11th day of February, 2021, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Plan payment calculation sum of Lines 34, 35, 36 45.

                2. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor has excess non-exempt equity in the following:

                     a. Residential real estate

               3. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is underfunded relative to claims to be paid – 100% plan.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:




Case 5:21-bk-00111-HWV          Doc 17 Filed 02/26/21 Entered 02/26/21 10:29:12               Desc
                                Main Document    Page 1 of 2
                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 26th day of February, 2021, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Vincent Rubino, Esquire
712 Monroe Street
P.O. Box 511
Stroudsburg, PA 18360

                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee2




Case 5:21-bk-00111-HWV         Doc 17 Filed 02/26/21 Entered 02/26/21 10:29:12                 Desc
                               Main Document    Page 2 of 2
